Exhibit 10.1
FOURTH AMENDMENT
     THIS FOURTH AMENDMENT dated as of                     1 (this “Fourth
Amendment”), among Molina Healthcare, Inc., a Delaware corporation (the
“Borrower”), the Lenders (as defined below) party hereto, and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the Lenders.
W I T N E S S E T H:
     WHEREAS, the Borrower is a party to an Amended and Restated Credit
Agreement, dated as of March 9, 2005 (as amended by the First Amendment and
Waiver dated as of October 5, 2005, the Second Amendment and Waiver dated as of
November 6, 2006, and the Third Amendment dated as of May 25, 2007, and as
otherwise amended, restated, supplemented or modified to but excluding the
Fourth Amendment Effective Date, as hereinafter defined, the “Existing Credit
Agreement”; and as hereby amended and otherwise amended, restated, supplemented
or modified from time to time on or after the Fourth Amendment Effective Date,
the “Amended Credit Agreement”) among the Borrower, the lenders from time to
time party thereto (the “Lenders”), Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, and the other agents, joint lead
arrangers and joint book managers party thereto. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Existing Credit Agreement.
     WHEREAS, the Borrower has notified the Administrative Agent that it intends
to acquire substantially all of the assets used or held for use in connection
with a Health Information Management division and potentially the pharmacy
rebate administration business of an entity previously disclosed to the Lenders
(the “Dakota Business”), for an aggregate purchase price of not more than
$135,000,000 in cash (the “Dakota Acquisition”), which will be financed by a
draw of Loans under the Amended Credit Agreement (the “Acquisition Loans”);
     WHEREAS, the Borrower has further notified the Administrative Agent that if
the Dakota Acquisition occurs, following such Acquisition, the Borrower may
elect to repay the Acquisition Loans either from proceeds of Indebtedness issued
in accordance with Section 7.03(i) of the Credit Agreement, from another form of
Indebtedness to be determined or from an equity financing (the “Refinancing
Facility”);
     WHEREAS, in order to facilitate (a) the consummation of the Dakota
Acquisition, (b) the operation the Dakota Business and (c) the issuance of the
Refinancing Facility, the Borrower has requested that immediately prior to the
consummation of the Dakota Acquisition the Existing Credit Agreement be amended
and modified as set forth in Section 1.01 of this Fourth Amendment;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 

1   Date to be inserted on Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



     SECTION 1.01. Amendments to the Existing Credit Agreement.
     (a) Section 1.01 of the Existing Credit Agreement is hereby amended by (i)
deleting the definitions of “Applicable Rate,” “Borrower Fixed Charges,” and
“Interest Charges” in their entirety and (ii) inserting the following
definitions in alphabetical order:
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

                                      Consolidated   Eurodollar   Base Rate+    
Pricing   Leverage   Rate+   and   Commitment Level   Ratio   and Letters of
Credit   Swing Line Loans   Fee
I
    ³ 2.5x       3.750 %     2.750 %     0.500 %
II
  ³ 2.0x but < 2.5x     3.500 %     2.500 %     0.500 %
III
  ³ 1.5x but < 2.0x     3.250 %     2.250 %     0.500 %
IV
  ³ 1.0x but < 1.5x     3.000 %     2.000 %     0.500 %
V
    < 1.0x       2.750 %     1.750 %     0.500 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level I
shall apply for the period beginning on the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and
continue until the first Business Day immediately following the date a
Compliance Certificate is delivered, whereupon the Applicable Rate shall be
adjusted based on the information contained in such Compliance Certificate. The
Applicable Rate in effect from the Fourth Amendment Effective Date through the
delivery of the Compliance Certificate delivered with respect to the first
fiscal quarter ending after the Fourth Amendment Effective Date shall be
determined based upon Pricing Level II.
     Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
     “Borrower Fixed Charges” means, for any period for the Borrower and any
Loan Party, the sum of (i) the aggregate amount of taxes paid in cash, plus
(ii) interest payable on all Indebtedness for borrowed money, plus (iii) rent
payable under leases of real, personal, or mixed property,

2



--------------------------------------------------------------------------------



 



plus (iv) scheduled principal payments on all Indebtedness for borrowed money;
provided, however, that for the purpose of calculating the Fixed Charge Coverage
Ratio, non-cash Interest Charges on convertible debt (including the Refinancing
Debt) determined in accordance with FSP APB 14-1 shall be excluded from the
calculation of Borrower Fixed Charges.
     “Dakota Acquisition” has the meaning given such term in the Fourth
Amendment.
     “Existing Convertible Indebtedness” means the $200,000,000 in aggregate
original principal amount of the Borrower’s 3.75% Convertible Senior Notes due
2014 issued on October 11, 2007.
     “Fourth Amendment” means that certain Fourth Amendment, dated as of
                    , among the Borrower, the Lenders party thereto and the
Administrative Agent.
     “Fourth Amendment Effective Date” has the meaning given such term in the
Fourth Amendment.
     “FSP APB 14-1” means the FASB Staff Position No. APB 14-1, entitled
“Accounting for Convertible Debt Instruments That May Be Settled in Cash upon
Conversion (Including Partial Cash Settlement),” posted as of May 9, 2008, by
the Financial Accounting Standards Board at www.fasb.org.
     “Interest Charges” means, for any period for any Person, the sum of (a) all
interest, premium payments, debt, discount, fees, charges and related expenses
in connection with Indebtedness for borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense with respect to such period under Capitalized Leases
that is treated as interest in accordance with GAAP; provided, however, that for
the purpose of calculating the Fixed Charge Coverage Ratio, non-cash Interest
Charges on convertible debt (including the Refinancing Debt) determined in
accordance with FSP APB 14-1 shall be not be included as Interest Charges.
     “MMIS Contract” means each Medicaid Management Information System contract
or fiscal administrator contract to which the Borrower or its Subsidiaries are a
party.
     “Refinancing Debt” means Indebtedness permitted under Section 7.03, all or
a portion of which is applied to repay the Loans initially used to finance the
Dakota Acquisition.
     (b) Amendments to Section 7.03.

3



--------------------------------------------------------------------------------



 



     (1) The proviso to Section 7.03(e) of the Existing Credit Agreement is
hereby amended by replacing the reference to “$15 million” with “$25 million”.
     (2) Section 7.03(i) of the Existing Credit Agreement is hereby amended
replacing the first parenthetical contained in Section 7.03(i) with the
following parenthetical:
(excluding Existing Convertible Indebtedness, but including, without limitation,
Indebtedness consisting of Permitted Convertible Indebtedness incurred after the
Fourth Amendment Effective Date and any equity swaps, warrants or options on the
capital stock of the Borrower in connection therewith);
     (3) Section 7.03(g) of the Existing Credit Agreement is hereby deleted in
its entirety and replaced with the following:
(g) (i) contingent obligations with respect to surety bonds and similar
instruments incurred in the ordinary course of business, other than outstanding
surety bonds of the Dakota Business, in an aggregate amount not to exceed
$40 million at any time outstanding, (ii) endorsements for collection or deposit
in the ordinary course of business and (iii) all outstanding surety bonds of the
Dakota Business outstanding on the effective date of the Dakota Acquisition;
     (4) Section 7.03 of the Existing Credit Agreement is hereby further amended
by adding the following new subsection (l) at the end thereof:
     (l) Existing Convertible Indebtedness and any refinancings, refundings,
renewals or extensions thereof; provided that that the amount of such Existing
Convertible Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder; provided, further, that the Borrower
will not, and will not permit any Subsidiary to, directly or indirectly,
declare, pay, make or set aside any amount for payment in respect of such
Existing Convertible Indebtedness, except the following: (i) regularly scheduled
payments of interest in respect of such Indebtedness; (ii) prepayment in common
stock of all or any portion of the principal amount of any such Existing
Convertible Indebtedness or prepayment in common stock of all or any portion of
the amount of any conversion or repurchase obligations with respect to any such
Existing Convertible Indebtedness; (iii) prepayment in Equity Interests (other
than common stock) or cash of all or any portion of

4



--------------------------------------------------------------------------------



 



the principal amount of any such Existing Convertible Indebtedness (provided
that as of the date of such prepayment, after giving effect to such prepayment
on a Pro Forma Basis, (A) no Default or Event of Default shall have occurred and
be continuing and (B) if all or any portion of such prepayment is made in cash,
the aggregate amount of remaining availability existing under the Aggregate
Commitments and unrestricted cash on hand of the Borrower shall equal at least
$50,000,000); (iv) payment in Equity Interests (other than common stock) or cash
of all or any portion of the amount of any conversion or repurchase obligations
with respect to any such Existing Convertible Indebtedness (provided that as of
the date of such payment, after giving effect to such payment, on a Pro Forma
Basis, (A) no Default or Event of Default shall have occurred and be continuing
and (B) if all or any portion of such payment is made in cash, the aggregate
amount of remaining availability existing under the Aggregate Commitments and
unrestricted cash on hand of the Borrower shall equal at least $50,000,000); and
(v) payment of usual and customary fees, expenses and indemnity obligations with
respect to such Existing Convertible Indebtedness (provided, that in no event
shall the amount of payments of any such indemnity obligations exceed
$10,000,000 in the aggregate);
     (c) Amendment to Section 7.04. Clause (b) of Section 7.04 of the Existing
Credit Agreement is hereby deleted in its entirety and replaced it with the
following:
     (b) Permit the Borrower or any Subsidiary to make any Acquisition, except:
     (i) Acquisitions of capital stock of another Person, so long as after
giving effect to such Acquisition,
     (A) such Acquisition constitutes an Investment permitted by Section 7.02,
if the Acquisition is not of a controlling interest in the subject Person such
that after giving effect thereto the subject Person will not be a Subsidiary;
and
     (B) such Acquisition constitutes a Permitted Acquisition, if the
Acquisition is of a controlling interest in the subject Person such that after
giving effect thereto the subject Person will be a Subsidiary;
     (ii) the Dakota Acquisition, so long as such Acquisition shall have
satisfied all the requirements set forth in the definition of “Permitted
Acquisition” other than clause (h) of such definition (and, for the avoidance of
doubt, the Dakota Acquisition shall not

5



--------------------------------------------------------------------------------



 



be subject to nor included in any calculation of the baskets under clause (h) of
the definition of “Permitted Acquisition”); and
     (iii) an Acquisition of all or any substantial portion of the Property
(other than capital stock) of another Person, so long as such Acquisition
otherwise constitutes a Permitted Acquisition.
     (d) Amendment to Section 7.06. Section 7.06 of the Existing Credit
Agreement is hereby amended by deleting clauses (ii) and (iii) of
Section 7.06(e) and replacing them with the following:
(ii) satisfy its conversion or required repurchase obligations related to any
(A) Existing Convertible Indebtedness or (B) Permitted Convertible Indebtedness
issued by the Borrower in accordance with Section 7.03(i), as the case may be,
in Equity Interests or cash of the Borrower, (iii) exercise or settle any equity
swaps, warrants or options on the capital stock of the Borrower entered into in
connection with any (A) Existing Convertible Indebtedness or (B) Permitted
Convertible Indebtedness, in each case in Equity Interests of the Borrower or in
cash to the extent cash payments are permitted under Section 7.03(i) or
Section 7.03(l), as applicable, and
     (e) Amendment to Section 7.17. Section 7.17 of the Existing Credit
Agreement is hereby deleted in its entirety and replaced with the following:
7.17 Capital Expenditures. Make, or become legally obligated to make, any
Capital Expenditure, except:
     (a) Capital Expenditures (other than Capital Expenditures subject to
Section 7.17(b)) determined on a consolidated basis in accordance with GAAP in
the ordinary course of business not exceeding, in the aggregate amount for the
Borrower and the Subsidiaries during each fiscal year set forth below, the
amount set forth opposite such fiscal year:

6



--------------------------------------------------------------------------------



 



      Fiscal Year   Amount
2005
  $15 million
2006
  $22 million
2007
  $30 million
2008
  $35 million
2009
  $55 million
2010
  $60 million
2011
  $65 million
2012
  $70 million

     (b) Capital Expenditures required under any MMIS Contract so long as and to
the extent that the applicable State that is counterparty to such MMIS Contract
or the federal government is required to reimburse such Capital Expenditures in
cash within not more than 18 months after such amount is expended.
     (f) Amendment to Section 7.18. Clause (a) of Section 7.18 of the Existing
Credit Agreement is hereby amended (i) by deleting the reference to
“September 30, 2008 and each fiscal quarter thereafter” and replacing such
reference with “September 30, 2008 through September 30, 2009” and
(ii) inserting the following additional Minimum Fixed Charge Coverage Ratios
immediately thereafter:

          Minimum Fixed     Charge Coverage Four Fiscal Quarters Ending   Ratio
December 31, 2009
  2.75:1.00
March 31, 2010 and each fiscal quarter thereafter
  3.00:1.00

     SECTION 1.02. Representations and Warranties. The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders, as follows:
     (a) After giving effect to each of the Fourth Amendment and the Dakota
Acquisition, the representations and warranties of the Borrower contained in
Article V of the Amended Credit Agreement or any other Loan Document or which
are contained in any document furnished at any time under or in connection
therewith are true and correct in all material respects on and as of the date
hereof, (i) except to the extent such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, (ii) except the

7



--------------------------------------------------------------------------------



 



representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Amended Credit Agreement shall be deemed to refer to the
most recent financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 of the Amended Credit Agreement and
(iii) references to Schedules shall be deemed to refer to the most updated
supplements to the Schedules furnished pursuant to subsection (b) of
Section 6.02 of the Amended Credit Agreement.
     (b) After giving effect to each of the Fourth Amendment and the Dakota
Acquisition, each of the Borrower and the other Loan Parties is in compliance
with all the terms and conditions of the Amended Credit Agreement, as amended by
this Fourth Amendment, and the other Loan Documents on its part to be observed
or performed and no Default has occurred or is continuing under the Amended
Credit Agreement.
     (c) The execution, delivery and performance by the Borrower of this Fourth
Amendment have been duly authorized by the Borrower.
     (d) Each of this Fourth Amendment and the Amended Credit Agreement
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by Debtor Relief Laws and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     (e) The execution, delivery, performance and compliance with the terms and
provisions by the Borrower of this Fourth Amendment and the consummation of the
transactions contemplated herein (including, without limitation, the Dakota
Acquisition) do not and will not: (i) contravene the terms of any of the
Borrower’s Organization Documents; (ii) conflict with or result in any breach or
contravention of, or (except for the Liens created under the Loan Documents) the
creation of any Lien under, (A) any material Contractual Obligation to which the
Borrower is a party or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject or (C) violate any material Law, including, without
limitation, state and Federal Laws relating to health care organizations and
health care providers, except for such violations as could not reasonably be
expected to have a Material Adverse Effect.
     SECTION 1.03. Effectiveness. This Fourth Amendment shall become effective
only upon satisfaction of the following conditions precedent (the first date
upon which each such condition has been satisfied being herein called the
“Fourth Amendment Effective Date”):
     (a) The Administrative Agent shall have received duly executed counterparts
of this Fourth Amendment which, when taken together, bear the authorized
signatures of the Borrower, the Administrative Agent and the Required Lenders
(the date that all such Required Lender signatures are delivered, the “Execution
Date”).
     (b) The Administrative Agent shall have received duly executed counterparts
of the Consent executed by each Guarantor in the form of Exhibit A hereto.

8



--------------------------------------------------------------------------------



 



     (c) The Borrower shall have certified in writing that (a) the Dakota
Acquisition shall be consummated in compliance with the terms and conditions
contained in the Amended Credit Agreement immediately after the Fourth Amendment
Effective Date and (b) the representations and warranties set forth in
Section 1.02 hereof are true and correct on and as of such date.
     (d) There shall exist no actions, suits, proceedings, claims or disputes
pending or, to the Actual Knowledge of the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of the Subsidiaries or against any of their respective
properties or revenues or injunctions, writs, temporary restraining orders or
other orders of any nature issued by any court or Governmental Authority that
(i) purport to affect, pertain to or enjoin or restrain the execution, delivery
or performance of the Dakota Acquisition, this Fourth Amendment or the Amended
Credit Agreement or any other Loan Document, or any transactions contemplated
hereby or thereby or (ii) either individually or in the aggregate, in the case
of any such suit, proceeding, claim or dispute which is reasonably likely to be
adversely determined, either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.
     (e) The Administrative Agent on behalf of the Lenders shall have received
such other documents, instruments and certificates as they shall reasonably
request and such other documents, instruments and certificates shall be
satisfactory in form and substance to the Lenders and their counsel. All
corporate and other proceedings taken or to be taken in connection with this
Fourth Amendment and all documents incidental thereto, whether or not referred
to herein, shall be satisfactory in form and substance to the Lenders and their
counsel.
     (f) The Borrower shall have paid in full (i) on the later of (x) the
Execution Date and (y) November 24, 2009, (A) all fees then due and payable as
of such date under the Engagement Letter, dated as of November 11, 2009 (the
“Fourth Amendment Engagement Letter”), among the Borrower, the Administrative
Agent and Banc of America Securities LLC, and (B) all expenses referred to in
Section 1.06, and (ii) on or before the proposed Fourth Amendment Effective
Date, (A) all fees then due and payable as of such date under the Fourth
Amendment Engagement Letter and (B) all outstanding expenses referred to in
Section 1.06.
     SECTION 1.04. Lender Consent. For purposes of determining compliance with
the conditions specified in Section 1.03, each Lender that has signed this
Fourth Amendment shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Fourth Amendment Effective Date specifying its objection thereto.
     SECTION 1.05. APPLICABLE LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO
THE EXTENT THAT THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA MAY APPLY.

9



--------------------------------------------------------------------------------



 



     SECTION 1.06. Costs and Expenses. On the each of (a) the later of the
Execution Date and November 24, 2009, and (b) the Fourth Amendment Effective
Date, the Borrower shall pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Fourth Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04(a) of the Amended Credit Agreement which are invoiced to the
Borrower on or prior to the date payment would be due hereunder.
     SECTION 1.07. Counterparts. This Fourth Amendment may be executed in any
number of counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one agreement. Delivery by
facsimile by any of the parties hereto of an executed counterpart of this Fourth
Amendment shall be as effective as an original executed counterpart hereof and
shall be deemed a representation that an original executed counterpart hereof
will be delivered, but the failure to deliver a manually executed counterpart
shall not affect the validity, enforceability or binding effect of this Fourth
Amendment.
     SECTION 1.08. Existing Credit Agreement. Except as expressly set forth
herein, the amendment provided herein shall not, by implication or otherwise,
limit, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders or the Administrative Agent under the Existing Credit Agreement or
any other Loan Document, nor shall it constitute a waiver of any Default, nor
shall it alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document. The amendment provided herein shall apply and be
effective only on the Fourth Amendment Effective Date and only with respect to
the provisions of the Existing Credit Agreement specifically referred to by such
amendment. Except to the extent a provision in the Existing Credit Agreement is
expressly amended herein, the Existing Credit Agreement shall continue in full
force and effect in accordance with the provisions thereof.
[Signature pages follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed by their duly authorized officers, all as of the date first
above written.

            MOLINA HEALTHCARE, INC., a Delaware
corporation, as the Borrower
      By:           Name:   John C. Molina        Title:   Chief Financial
Officer     

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.





--------------------------------------------------------------------------------



 



                          BANK OF AMERICA, N.A., as
Administrative Agent        
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



                          BANK OF AMERICA, N.A., as a Lender, Swing
Line Lender and L/C Issuer
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



                          CIBC INC., as Lender        
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



                          CITICORP NORTH AMERICA, INC., as
Lender    
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



                          U.S. BANK NATIONAL ASSOCIATION, as
Lender    
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



                          UBS LOAN FINANCE LLC, as Lender        
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



                          HARRIS N.A., as Lender        
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



                          UNION BANK, NATIONAL ASSOCIATION, as
Lender    
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



                          EAST WEST BANK, as Lender        
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



                          JPMORGAN CHASE BANK, N.A., as Lender    
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



                          CITY NATIONAL BANK, as Lender        
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



                          JEFFERIES FINANCE LLC, as Lender        
 
                   
 
                   
 
  By:                              
 
      Name:                              
 
      Title:                              

Fourth Amendment to Credit Agreement
Signature Page1
 
1 Signature page being held in escrow pending Fourth Amendment Effective Date.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Fourth Amendment
FORM OF
CONSENT
          This CONSENT, dated as of November ___, 2009 (this “Consent”), to the
Agreement referred to below is delivered by each of the undersigned (each a
“Guarantor”).
W I T N E S S E T H:
          WHEREAS, in connection with the transactions contemplated by the
Amended and Restated Credit Agreement, dated as of March 9, 2005 among Molina
Healthcare, Inc. (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”), Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (the “Administrative Agent”), and the other agents, joint
lead arrangers and joint book managers party thereto, as amended by the First
Amendment and Waiver dated as of October 5, 2005, the Second Amendment and
Waiver dated as of November 6, 2006, and the Third Amendment dated as of May 25,
2007 (the “Existing Credit Agreement”) each Guarantor has executed and delivered
to the Administrative Agent and the Lenders that certain Subsidiary Guaranty
dated as of March 9, 2005 (as amended or otherwise modified from time to time,
the “Subsidiary Guaranty”);
          WHEREAS, the Borrower, the Lenders and the Administrative Agent have
entered into the Fourth Amendment dated as of the date hereof (the “Fourth
Amendment”; capitalized terms not otherwise defined herein to have the meanings
provided in the Fourth Amendment and in the Existing Credit Agreement) to amend
certain provisions in the Existing Credit Agreement; and
          WHEREAS, it is a condition of effectiveness of the Fourth Amendment
that each Guarantor deliver to the Administrative Agent and the Lenders an
executed counterpart of this Consent;
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Guarantor hereby agrees, as
follows:
          1. each Guarantor consents and agrees to the terms of (a) the Fourth
Amendment and (b) the Existing Credit Agreement, as amended by the Fourth
Amendment (the “Amended Credit Agreement”); and
          2. each Guarantor confirms and agrees that notwithstanding the
effectiveness of the Fourth Amendment, the Subsidiary Guaranty is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of the Fourth
Amendment, each reference in the Subsidiary Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Amended Credit Agreement.
Exhibit A
A-1





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Consent to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

           
[INSERT GUARANTORS’ NAMES]

      By:           Name:           Title:        

Exhibit A
A-2

